UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File Number000-52561 ANOTEROS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other Jurisdiction of of Incorporation or Organization) 88-0368849 (IRS Employer Identification No.) 609 Deep Valley Drive, Suite 200, Rolling Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(218) 940-2274 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (i) Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Issuer’s revenues for its most recent fiscal year:None The aggregate market value of the voting and non-voting common equity on June 30, 2013 held by non-affiliates of the registrant based on the price last sold on such date was approximately $307,074.Shares of common stock held by each officer and director and by each person who owns 10% or more of the outstanding common stock of the registrant have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. Without acknowledging that any individual director of registrant is an affiliate, all directors have been included as affiliates with respect to shares owned by them. As of November 20, 2014 there were 56,125,913 shares of the registrant’s Common Stock outstanding. (ii) Tableof Contents Page PART I Item 1 Business 2 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 8 Item 2 Properties 9 Item 3 Legal Proceedings 9 Item 4 Mine Safety Disclosures 9 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A Quantitative and Qualitative Disclosures about Market Risk 13 Item 8 Financial Statements and Supplementary Data 14 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A Controls and Procedures 26 Item 9B Other Information 26 PART III Item 10 Directors and Executive Officers and Corporate Governance 27 Item 11 Executive Compensation 31 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13 Certain Relationships and Related Transactions 33 Item 14 Principal Accountant Fees and Services 34 PART IV Item 15 Exhibits 35 (iii) FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: · The availability and adequacy of our cash flow to meet our requirements; · Economic, competitive, demographic, business and other conditions in our local and regional markets; · Changes or developments in laws, regulations or taxes in our industry; · Actions taken or omitted to be taken by third parties including our suppliers and competitors, as well as legislative, regulatory, judicial and other governmental authorities; · Competition in our industry; · The loss of or failure to obtain any license or permit necessary or desirable in the operation of our business; · Changes in our business strategy, capital improvements or development plans; · The availability of additional capital to support capital improvements and development; and · Other risks identified in this report and in our other filings with the Securities and Exchange Commission or the SEC. This report should be read completely and with the understanding that actual future results may be materially different from what we expect. The forward-looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Use of Term Except as otherwise indicated by the context, references in this report to “Company”, “ANOS”, “we”, “us” and “our” are references to Anoteros, Inc.All references to “USD” or United States Dollars refer to the legal currency of the United States of America. Page 1 PART I ITEM 1. BUSINESS Anoteros Inc. (the “Company”) was incorporated on September 25, 1996 under the laws of the State of Nevada, as Out of Bounds Sports Co. and initially entered the sportswear market, manufacturing and marketing T-shirts, golf shirts and hats with the “OB Golf” and “OB Sports” logo. Thereafter, the Company turned its focus to the children’s education and entertainment arena utilizing the gorilla charter “Doolittle” depicted in various sporting activities and worked on various story lines and character treatments. We completed the final story line and draft of Book 1 – The Story of Doolittle, an Exceptional Young Gorilla in May 2000.The story line and preliminary draft of Book 2 – The Adventures of Dynamic Doolittle – Episode 1 “The Problem with Paulie Python” was completed in October 2000 and, the story line and preliminary draft of Book 3 - Doolittle’s Very, Very Bad Day was completed in May 2001. On February 19, 2002, the Company formed Doolittle Edutainment Corp., a Nevada corporation (“Doolittle Edutainment”) as a wholly owned subsidiary, for the purpose of holding the intellectual property and other assets relating to the Company’s Doolittle books and product line. On April 29, 2011, the Company closed an Agreement and Plan of Merger (the “Merger Agreement”) with COA Holdings, Inc., a Nevada corporation (“COAH”), Antero Payment Solutions, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Merger Sub”), and certain Major Shareholders of COAH (the “Major Shareholders”) whereby the Company acquired COAH through the merger of COAH with and into Merger Sub (the “Merger”) with Merger Sub being the surviving corporation, and the business of COAH continuing through Merger Sub, under the name Antero Payment Solutions, Inc., as a wholly-owned subsidiary of the Company. On September 14, 2011, the Company entered into an Assignment and Assumption Agreement with the Company assigned all of the capital stock of Doolittle Edutainment as well as all assets and intellectual property owned by Doolittle Edutainment to George Chachas, and Mr. Chachas assumed any and all liabilities associated with Doolittle Edutainment. Accordingly, the business of Anoteros is conducted through its wholly-owned subsidiary, Antero Payment Solutions, Inc. (“Antero”). Antero Payment Solutions, Inc. Antero seeks to become a global provider of information management and electronic commerce systems for the financial services industry.Antero has developed numerous e-commerce platforms to ensure secure electronic payments for checking, debit card, prepaid card and mobile payment applications, providing merchants with opportunities for lower cost structures and the potential to increase their client bases.Antero business is model is to perform the issuing and processing tasks of bank processors, while offering a complete suite of customer support services.By owning and servicing our own branded products, we intend to create additional value for clients by educating their teams in better ways to increase penetration of their markets through our online and retail networks. Antero also intends to partner with banks, card associations and networks to issue debit cards, prepaid cards, virtual cards, mobile applications, mobile wallets, ACH services and provide other gateway processing.Antero’s products have been developed with the intent to serve all consumer markets, but are designed to be especially effective for the unbanked, under-banked and convenience type users, such as person-to-person (P2P) payments, bill pay and remote deposit capture.We continue to work on developing strong alliances with financial institutions and networks. Over time, Antero will expand its business from standard card platforms to an industry expert and specialist on customized financial transaction systems to include ACH, Mobile Wallets and Virtual Card programs.As a financial services partner, Antero intends to build, enhance and/or support our customer’s critical applications via the right products and services. In terms of products, Antero will seek to partner with world-class manufacturers that are committed to producing quality products and leading the global financial services market through continued research and development. Page 2 We intend to offer a suite of products such as P2P, Virtual Card programs and Mobile Wallets, and by doing so we hope Antero will create multiple points of interchange; fee based and “on us”types (Antero internal transactions, usually at a reduced fee compared with institutional transaction). This array of products not only provides consumers with an innovative new secure shopping experience, but also brings a new standard in authorization and settlement, which may significantly lower the cost of transactions for merchants.With the benefit of lower fees and fewer chargebacks, Antero intends to offer alternative payment platforms as a valuable add-on feature for any retail or e-commerce merchant. Our new technology is designed to allow customers to manage transactions through their favorite retailer, self-service stations or their mobile device. Mobile payments are quickly becoming a large segment of the payment market, and we believe with proper funding and implementation the Anteronetwork can be at the forefront of this hybrid technology.Financial institutions can provide customers with aggressive incentive-based programs such as rewards, points, and/or instant discounts while becoming mobile device aware, giving merchants many reasons to participate. Antero has a strong commitment to working closely with multiple marketing partners and financial institutions on the development of mutually beneficial pricing models.The goal is to support strong and aggressive growth and acceptance in the marketplace; a strategy that enhances the success of both partners with profitable market development and execution. Planned Divisions of Antero Payment Solutions Antero SVS– will be a Stored Value Solution (SVS), providing robust development, processing and administration of Mobile, Virtual and Prepaid programs. Antero ACH– will offer a comprehensive check authorization system, utilizing artificial intelligence modeling, neural networks and other advanced technology to deliver unprecedented accuracy and simplicity Antero Access– will be our strategy for managing Antero’s interactions with customers, clients and sales prospects.It uses new technology to organize, automate and synchronize business. Brands Marketed By Antero Payment Solutions Antero Card- The Antero Market Ready solution is intended to be a turnkey program for companies looking to enter the prepaid space.It will allow Antero clients to start selling and distributing a prepaid debit card quickly, effectively and at significantly lower costs than with traditional programs.In addition, Antero clients can earn revenue every time the card is used by one of their customers. Anetoro Payroll Card – is our proposed general spend payroll card that delivers significant cost savings and value to employers and their employees.More than a simple payroll or debit card, our product offers the flexibility of direct payments into multiple accounts per cardholder in a secure online environment.Antero Payroll Card options can be customized to the needs of each company's structure and employee culture.Cardholders gain access to a wide range of financial services, including overdraft protection, bill pay, funds transfers, with or without a direct banking relationship, at a lower cost and with greater convenience than comparable systems. Competition There are numerous major competitors to Antero.Among these is Austin-based NetSpend Corporation, Austin Based Mozido and PayPal.NetSpend is a card-based alternative financial services company established in 1999.It helps unbanked and under-banked consumers manage their finances and become “self-banked” or use alternative banking methods. NetSpend was an early entrant in the prepaid debit card field. With partners, they offer proprietary processing platform, card fulfillment, customer service and risk management capabilities in non-traditional banking-type systems. NetSpend products are FDIC-insured and issued by federally regulated financial institutions. Mozido is a global leader in mobile financial services which was founded in 2008, develops cloud based mobile payment systems, white-labeled pre-paid debit cards and marketing software that targets unbanked and underbanked consumers. PayPal is a well know provider that aims to allow anyone to pay in any way they prefer, including through credit cards, bank accounts, buyer credit or account balances, without sharing financial information. PayPal has quickly become a global leader in online payment solutions with more than 153 million accounts worldwide. Page 3 WHERE YOU CAN GET ADDITIONAL INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy our reports or other filings made with the SEC at the SEC’s Public Reference Room, located at treet, N.E., Washington, DC 20549.You can obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330.You can also access these reports and other filings electronically on the SEC’s web site, www.sec.gov. ITEM 1A.RISK FACTORS Investment in our common stock involves a high degree of risk. You should carefully consider the risks described below together with all of the other information included in this herein before making an investment decision. If any of the following risks actually occur, our business, financial condition or results of operations could suffer. In that case, the market price of our common stock could decline, and you may lose all or part of your investment. Business, political and economic factors may affect our operations, the manner in which we conduct our business and our rate of growth. The U.S. economy has deteriorated significantly over the last several years.If economic conditions and unemployment rates continue to deteriorate or do not improve, our target consumer base may be disproportionately affected.In addition, a large proportion of our target customers work in industries that may be disproportionately affected by a downturn in the U.S. economy.Stagnant economic growth and high unemployment are likely to negatively affect our customers' ability to purchase our goods.The resulting impact of such economic conditions on our customers and on consumer spending could have a material adverse effect on demand for our products and on our business, financial condition and operating results. Our performance is influenced by a variety of economic, social, political factors Our performance is influenced by a variety of economic, social, and political factors.Economic uncertainty, unfavorable employment levels, declines in consumer confidence, increases in consumer debt levels, increased commodity prices, and other economic factors may affect our customer spending and use of our products and adversely affect the demand for our products.Economic conditions also affect governmental political and budgetary policies. As a result, economic conditions can have an effect on the sale of our products to our customers. There may be conflicts of interest between our management and the company. Conflicts of interest create the risk that management may have an incentive to act adversely to the interests of the Company. A conflict of interest may arise between the Company’s management’s personal pecuniary interest and their fiduciary duty to our stockholders. As of the end of the period covered by this report we had no officer, director, or employee with any significant experience in the information management and electronic commerce systems or financial services industry, and will continue to rely on the outside consultants whose interests may not always be aligned with ours. We have no officer, director, or employee with significant experience in the information management and electronic commerce systems or financial services industry. This increases our dependence on outside consultants we may engage from time to time. The quality of such outside consultants and the services which they provide may be influenced by the Company’s financial condition and ability in retaining high equality consultants. Page 4 We have limited internal controls due to our small size and limited number of people, which may keep us from preventing or detecting waste or fraud. We currently have only one director and one officer, so we rely on computer and manual systems without independent officers and employees to implement full, formal, internal control systems. Accordingly, we do not have separate personnel that provide dual signatures on checks, separate accounts receivable and cash receipts, accounts payable and check writing, or other functions that frequently are divided among several individuals as a method of reducing the likelihood of improper activity. This reliance on a few individuals and the lack of comprehensive internal control systems may impair our ability to detect and prevent internal waste and fraud. We will need additional capital, which we may seek through additional financing or the sale of equity securities. We will need additional funds for operations, to maintain our filing status and execute on our intended business model. We will fund any additional amounts required for such expenditures through additional debt financing or the sale of additional equity securities, which would reduce the percentage interest in our Company held by existing stockholders and may dilute the economic interest of existing stockholders. Our board of directors can authorize the sale of additional equity securities without stockholder consent. We may not be able to obtain additional financing. There can be no assurance that any proceeds we receive from additional debt or equity financing will satisfy our capital needs. We may require additional capital to address unanticipated expenses. There is no assurance that additional financing will be available when needed on terms favorable to us or at all. The unavailability of adequate financing on acceptable terms could have a material adverse effect on our financial condition and on our continued operation. Early stage of the Company and its products We have generated minimal revenue from operations, and may not generate any significant or sufficient revenue from its current operations to continue future operations.To achieve profitable operations, we must successfully initiate and maintain sales and distribution of our products.The time frame necessary to achieve market success for any individual product is uncertain.There can be no assurance that our efforts will be successful, that any of ourproducts will prove to meet the anticipated levels of approval or effectiveness, or that we will be able to obtain and sustain customer as well as distribution approval. If we fail to predict consumer preferences and trends accurately, develop and introduce our products in a timely manner or extend our existing core products, our sales will suffer. The introduction of products and services in a timely manner is crucial in this electronic age. The successful development and introduction of new products and the enhancement and extension of our current products will require us to anticipate the needs and preferences of consumers and to forecast market trends accurately. Consumer preferences, along with the products and services offered in the market place, are continuously changing at a rapid pace and are difficult to predict. The development of unique products requires high levels of innovation and this process can be lengthy and costly. To remain competitive, we must continue to develop enhancements of our existing products and services successfully. We cannot assure you that future products will be introduced or, if introduced, will be successful. The failure to timely introduce, implement, enhance and extend our existing products or to develop and introduce new products that achieve and sustain market acceptance and produce acceptable margins would harm our business and operating results. Page 5 Risk of technological obsolescence and competition We operate in an ever-evolving field.Developments are expected to continue at a rapid pace in the industry in general.Competition from other large companies, joint ventures and others is intense and expected to increase.Many of these companies and institutions have substantially greater capital resources, research and development staffs and facilities than we do, and many have substantially greater experience in conducting testing, manufacturing and marketing of products.These entities represent significant long-term competition for us.There can be no assurance that developments by others will not render our technologies and future products obsolete or noncompetitive.In addition, our competitors might succeed in developing or purchasing technologies and products that are more effective than those that are being developed by the Company or that would render the Company's technology and products obsolete or noncompetitive. If our products infringe or allege to infringe on the intellectual property rights of others It could lead to costly disputes or disruptions. In the course of our business, we may periodically receive claims of infringement or otherwise become aware of potentially relevant copyrights, trademarks or other intellectual property rights held by other parties. Upon receipt of this type of communication, we will evaluate the validity and applicability of allegations of infringement of intellectual property rights to determine whether we must negotiate licenses or cross-licenses to incorporate or use the proprietary copyrights or trademarks or other proprietary matters in or on our products. Any dispute or litigation regarding copyrights, trademarks or other intellectual property rights, regardless of its outcome, may be costly and time-consuming, and may divert our management and key personnel from our business operations. If we, our potential distributors or our manufacturers are adjudged to be infringing the intellectual property rights of any third party, we or they may be required to obtain a license to use those rights, which may not be obtainable on reasonable terms, if at all. And, we may incur costs in revising certain books or products so as to not infringe on others rights. We also may be subject to significant damages or injunctions against the development and sale of some or all of our products or against the use of a trademark in the sale of some or all of our products. We do not have insurance to cover any such claim of this type and may not have sufficient resources to defend an infringement action. If we are unable to compete effectively with existing or new competitors, our sales and market share could be affected. The industry in which we operate is very competitive.Many of our direct, indirect and potential competitors have significantly longer operating histories, greater brand recognition and substantially greater financial, technical and marketing resources than we do. These competitors may be able to respond more rapidly than we can to changes in consumer preferences. They may also devote greater resources to the development, promotion and sale of their products than we are able to.While we believe that the products we intend to offer are unique, we cannot assure you that we will be able to compete effectively in our markets. If we cannot attract, retain, motivate and integrate additional skilled personnel, our ability to compete will be impaired. Many of our current and potential competitors have employees and we do not. Our success depends in large part on our ability to attract, retain and motivate highly qualified management and technical personnel. We face intense competition for qualified personnel. The industry in which we compete has a high level of employee mobility and aggressive recruiting of skilled personnel. If we are unable to continue to employ our key personnel or to attract and retain qualified personnel in the future, our ability to successfully execute our business plan will be jeopardized and our growth will be inhibited. Because our officers and directors are indemnified against certain losses, we may be exposed to costs associated with litigation. If our directors or officers become exposed to liabilities invoking the indemnification provisions, we could be exposed to additional un-reimbursable costs, including legal fees. Our Articles of Incorporation, provide that our directors and officers will not be liable to us or to any shareholder and will be indemnified and held harmless for any consequences of any act or omission by the directors and officers unless the act or omission constitutes gross negligence or willful misconduct. Extended or protracted litigation could have a material adverse effect on our cash flow. Page 6 Limited sales and marketing capability We must either retain or hire the necessary personnel to distribute and market our products or enter into collaborative arrangements or distribution agreements with third parties who will market such products or develop their own marketing and sales force with technical expertise and supporting distribution capability.There can be no assurance that we will be able to retain or hire the personnel with sufficient experience and knowledge to distribute and market its products or be able to enter into collaborative or distribution arrangements or develop its own sales force, or that such sales and marketing efforts will be successful. Trading and limited market Our common stock is traded on the OTCBB under the symbol ANOS.There is currently a limited public market for the Common Stock and there can be no assurance that an active trading market will develop or, if one does develop, that it will be maintained.However, should such a market arise, the possibility or actual sale into the market of shares, as permitted under Rule 144 of the Securities Act of 1933, may adversely affect prevailing market prices, if any, for our Common Stock and could impair our ability to raise capital through the sale of its equity securities.In order to qualify for unrestricted resale of Common Stock under Rule 144, certain holding periods must be met and a legal opinion setting forth the exemption from registration must be provided.Further, there is no assurance that Rule 144 will be applicable to Anoteros and investors may not be able to rely on its provisions now or in the future.In addition, sales of significant amounts of Common Stock by Anoteros could have an adverse effect on the market price. No dividends No cash dividends have been paid.Payment of dividends on the Common Stock is within the discretion of the Board of Directors, is subject to state law, and will depend upon our earnings, if any, its capital requirements, financial condition and other relevant factors. Our stock price may be volatile. The market price of our common stock will likely fluctuate significantly in response to the following factors, some of which are beyond our control: variations in our quarterly operating results; changes in financial estimates of our revenues and operating results by securities analysts; changes in market valuations; announcements by us of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; additions or departures of key personnel; future sales of our common stock; stock market price and volume fluctuations attributable to inconsistent trading volume levels of our stock; commencement of or involvement in litigation. In addition, the stock market has experienced and continues to experience extreme price and volume fluctuations which have affected the market price of many companies and which have often been unrelated to the operating performance of these companies.These broad market fluctuations, as well as general economic and political conditions, may adversely affect the market price, if a market develops, of the Common Stock. We are subject to the periodic reporting requirements of the Securities Exchange Act of 1934, which require us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs could reduce our ability to earn a profit. We are required to file periodic reports with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder.In order to comply with these requirements, our independent registered public accounting firm has to review our financial statements on a quarterly basis and audit our financial statements on an annual basis.Moreover, our legal counsel will have to review and assist in the preparation of such reports.The costs charged by these professionals for such services cannot be accurately predicted at this time because factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major effect on the amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit. We may be exposed to potential risks resulting from requirements under Section 404 of the Sarbanes-Oxley Act of 2002. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock could drop significantly. Page 7 Pursuant to Section404 of the Sarbanes-Oxley Act of 2002, as amended by SEC Release 33-8889 we are required to include in our annual report our assessment of the effectiveness of our internal control over financial reporting as of the end of the year.If we fail to achieve and maintain the adequacy of our internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act.Moreover, effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to help prevent financial fraud.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock could drop significantly. Management believes that these reporting obligations will increase our annual legal and accounting costs by an estimated $25,000 and $20,000, respectively. Penny stock regulations If our stock is below $5.00 per share, or we do not have $2,000,000 in net tangible assets, or are not listed on an exchange or on the NASDAQ National Market System, among other conditions, our shares may be subject to a rule promulgated by the Securities and Exchange Commission (the “SEC”) that imposes additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and institutional accredited investors.For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser's written consent to the transaction prior to the sale.Furthermore, if the price of our stock is below $5.00, and does not meet the conditions set forth above, sales of our stock in the secondary market will be subject to certain additional new rules promulgated by the SEC.These rules generally require, among other things, that brokers engaged in secondary trading of stock provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices, and disclosure of the compensation to the broker-dealer and disclosure of the sales person working for the broker-dealer.These rules and regulations may affect the ability of broker-dealers to sell our securities, thereby limiting the liquidity of the securities.They may also affect the ability of shareholders to resell their securities in the secondary market. Authorization of Preferred Stock. Our Articles of Incorporation authorizes the issuance of up to 25,000,000 shares of preferred stock with designations, rights and preferences determined from time to time by its Board of Directors. Accordingly, our Board of Directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting, or other rights which could adversely affect the voting power or other rights of the holders of the common stock. The preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of the Company. Although we have no present intention to issue any shares of our authorized preferred stock, there can be no assurance that the Company will not do so in the future. ITEM 1B.UNRESOLVED STAFF COMMENTS None. Page 8 ITEM 2.PROPERTIES Our offices are currently located at 609 Deep Valley Drive, Suite 200, Rolling Hills, California 90274 and our telephone number is (218) 940-2274.We pay no current rent.The space is utilized for general office purposes and it is our belief that the space we currently occupy is adequate for our immediate needs.Additional space may be required as we expand our operations.We do not foresee any significant difficulties in obtaining any required additional space.We do not own any real property. ITEM 3.LEGAL PROCEEDINGS Denise Bogard -v- South Bay Capital We are a party defendant in the action Denise Bogard -v- South Bay Capital, et al, Superior Court of the State of California, County of Los Angele. Case No. YC068410.In this Plaintiff alleges, among other things that certain individuals associated with COA Holdings in 2009, 2010 and 2011, prior to the acquisition of COA, by Anoteros through its subsidiary Antero Payment Solutions Inc., misrepresented and were negligent to Mrs. Bogard with regard to her investment in COA.Neither Anoteros, Antero Payment Solutions Inc., or any of the current officers and directors were involved in such matters and have no direct knowledge of such events.Anoteros has yet to make an appearance in this matter due to lack of funds and is investigating the matter. Other than as set forth above, we are not a party to any pending legal proceeding. No federal, state or local governmental agency is presently contemplating any proceeding against the Company. No director, executive officer or affiliate of the Company or owner of record or beneficially of more than five percent of the Company's common stock is a party adverse to the Company or has a material interest adverse to the Company in any proceeding. ITEM 4.MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5.MARKET FOR THE COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on OTCBB under the symbol “ANOS.”The CUSIP number for the Issuer’s common stock is 03633R 208.The following table sets forth, in U.S. dollars the high and low sale prices for each of the calendar quarters indicated, as reported by the OTCBB.The prices in the table may not represent actual transactions and do not include retail markups, markdowns or commissions. CompanyCommon Stock Prices High Low Quarter ended December 31 $ $ Quarter ended September 30 Quarter ended June 30 Quarter ended March 31 Quarter ended December 31 $ $ Quarter ended September 30 Quarter ended June 30 Quarter ended March 31 Page 9 There is currently a limited public market for the Common Stock and there can be no assurance that an active trading market will develop or, if one does develop, that it will be maintained.However, should such a market arise, the possibility or actual sale into the market of shares of the Company's Common Stock as permitted under Rule 144 of the Securities Act of 1933 may adversely affect prevailing market prices, if any, for the Company's Common Stock and could impair the Company's ability to raise capital through the sale of its equity securities.In order to qualify for unrestricted resale of Common Stock under Rule 144, certain holding periods must be met and a legal opinion setting forth the exemption from registration must be provided.Further, there is no assurance that Rule 144 will be applicable to the Company and investors may not be able to rely on its provisions now or in the future.In addition, sales of significant amounts of Common Stock by the Company subsequent to this offering could have an adverse effect on the market price, if any, for the Company's securities. Record Holders As of December 31, 2013 , there were 47,675,913shares of the registrant’s $0.001 par value Common Stock issued and outstanding and were owned by 287 holders of record, based on information provided by our transfer agent. Recent Sales of Unregistered Securities None. Re-Purchase of Equity Securities None. Dividends We have not paid any cash dividends on our Common Stock since inception and presently anticipate that all earnings, if any, will be retained for development of our business and that no dividends on our Common Stock will be declared in the foreseeable future. Any future dividends will be subject to the discretion of our Board of Directors and will depend upon, among other things, future earnings, operating and financial condition, capital requirements, general business conditions and other pertinent facts. Therefore, there can be no assurance that any dividends on our Common Stock will be paid in the future. Securities Authorized for Issuance Under Equity Compensation Plans None. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Page 10 ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,”“intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. You should read this report completely and with the understanding that actual future results may be materially different from what we expect. The forward looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS Working Capital December 31, $ December 31, $ Current Assets - 26 Current Liabilities Working Capital (Deficit) ) ) Cash Flows Year ended December 31, $ Year Ended December 31, $ Cash Flows fromUsed inOperating Activities ) ) Cash Flows Provided by Financing Activities Net Increase (decrease) in Cash During Period ) 26 Year ended December 31, 2013 compared to the year ended December 31, 2012 For the year ended December 31, 2013, the Company had revenue of $528 compared with revenue of $2,090 for the comparable period in 2012.The decrease in revenue is due to a temporary cease in operations while the Company was being restructured. Operating expenses for the year ended December 31, 2013 totaled $133,071 compared to $530,196 for the comparable period in 2012.This decrease resulted primarily from the Company’s decreased business operations. Page 11 Other income (expenses) for the year ended December 31, 2013 and 2012 were $(41,060) and $(99,694) respectively.The Company recorded interest expense of $41,060 and $50,340 during 2013 and 2012, respectively.Additionally, the Company recognized a default judgment penalty of $49,354 in 2012. The Company incurred a net loss of $173,603during the year ended December 31, 2013 compared to $627,800 for the comparable period in 2012.As noted above, this decreased net loss resulted primarily from the Company’s decreased operations in 2013, coupled with a significant decrease in professional expenses incurred during the current period. Basic net loss per share was $(0.00) for the year ended December 31, 2013, compared to a basic net loss per share of $(0.01) from the comparable period of 2012. Liquidity and Capital Resources As of December 31, 2013, the Company had a negative working capital of $1,479,238 comparedto a negative working capital of $1,306,735 at December 31, 2012. During the year ended December 31, 2013, the Company experienced negative cash flow of $46,928 from operating activities.The Company met its cash requirements during this period primarily through its debt financing activities, realizing a cash inflow from financing activities in the amount of $46,902. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis.The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements.A complete summary of these policies is included in the notes to our financial statements.In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances.Actual results could differ from those estimates made by management. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive acquisitions and activities.For these reasons, our auditors stated in their report on our audited financial statements thatthere issubstantial doubt that we will be able to continue as a going concern without further financing. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders.There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund our operations and other activities. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Page 12 Contractual Obligations We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Recently Issued Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Page 13 ITEM 8. FINANCIAL STATEMENTSAND SUPPLEMENTARY DATA Anoteros, Inc. and Subsidiary December 31, 2013 Index Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets 16 Consolidated Statements of Operations 17 Consolidated Statement of Stockholders’ Deficit 18 Consolidated Statements of Cash Flows 19 Notes to the ConsolidatedFinancial Statements 20 Page 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Anoteros, Inc. We have audited the accompanying consolidated balance sheets of Anoteros, Inc.(“the Company”) as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Anoteros, Inc. as of December 31, 2013 and 2012, and the results of their operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has not yet established an ongoing source of revenue sufficient to cover its operating costs which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT November 20, 2014 Page 15 ANOTEROS, INC. AND SUBSIDIARY Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $
